Citation Nr: 0004054	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-30 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation, under 38 U.S.C.A. § 1151, for a 
low back disability claimed to have resulted from a fall 
during a VA hospitalization from July 28, 1992, to September 
3, 1992.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from January 1969 to 
February 1971.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from a May 1996 rating action, with 
which the veteran expressed disagreement in June 1996.  A 
statement of the case was issued in July 1996, and a 
substantive appeal was received later that month.  A hearing, 
at which the veteran testified, was conducted at the RO in 
September 1996, and a supplemental statement of the case was 
issued in October 1996.  Thereafter, the case was forwarded 
to the Board in Washington, DC.  

In December 1997, the Board remanded the matter to the RO for 
additional development.  In November 1998, the veteran was 
examined for VA purposes, and in March 1999, a supplemental 
statement of the case was issued.  Subsequently, the case was 
returned to the Board, and, in July 1999, the Board remanded 
the veteran's claim a second time.  Thereafter, a third 
supplemental statement of the case was issued in October 
1999, and the matter has since been forwarded back to the 
Board.  





FINDINGS OF FACT

1.  While hospitalized at a VA medical facility in 1992, the 
veteran fell from a chair onto his back.  

2.  Following the veteran's fall in 1992, he experienced back 
pain, and he has more recently been diagnosed as having 
degenerative disc disease of the lumbar spine.  

3.  After reviewing the veteran's medical history, a 
physician has opined that the fall at the VA hospital in 1992 
did not cause any current back pathology, and that pre-
existing back pathology was not increased by that trauma.  


CONCLUSION OF LAW

The criteria by which compensation may be awarded under the 
provisions of 38 U.S.C.A. § 1151, for a low back disability 
claimed to have resulted from a fall during a VA 
hospitalization from July 28, 1992, to September 3, 1992, are 
not met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358, 
3.800 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 1151, where a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See also 
38 C.F.R. §§ 3.358(a), 3.800(a) (1999).


The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment, and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  
38 C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims), in the case of 
Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That decision 
was affirmed by both the United States Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1999).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

The claim on appeal herein was filed before October 1997, and 
therefore it must be adjudicated in accord with the earlier 
version of 38 U.S.C.A. § 1151 and the final regulation issued 
on May 23, 1996.  Thus, neither evidence of an unforeseen 
event nor evidence of VA negligence would be required in 
order for this claim to be granted.

As an initial matter, the Board notes that the veteran's 
claim is well grounded, in that the he has presented a 
plausible basis for awarding the benefits he seeks. Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  The claims file includes 
evidence that shows the veteran fell on his back when a chair 
in which he was sitting while an in-patient at a VA hospital 
collapsed underneath him, and that he has complained of 
chronic back pain since that time.  As to his specific 
contentions, the veteran maintains that his current low back 
disability either had its onset at the time of that fall, or 
that, if it pre-existed that fall, it was aggravated by that 
event.   

Pertinent evidence reflects that, while the veteran was 
hospitalized between July and September 1992 for alcohol 
detoxification, a chair on which he was sitting collapsed 
underneath him.  He complained of back pain at the time, and 
X-rays were apparently performed.  These revealed a deformity 
of the anterior superior end plate of the L4 vertebral body 
"which could be due to a normal variant or a less likely 
possibility could be secondary to trauma."  In any case, the 
veteran was provided medication for his back pain, and the 
evidence does not reflect that any more aggressive treatment 
was provided.  

Outpatient treatment records, dated following the veteran's 
release from this hospitalization, show that included among 
the veteran's many complaints was back pain.  (See VA 
outpatient treatment records dated between October 1992 and 
August 1993.)  In August and September 1993, the record shows 
that the veteran underwent examinations conducted in 
connection with a claim for VA pension benefits.  The 
neurological aspect of this examination revealed that the 
veteran had what was described as considerable paraspinal 
spasm in the lumbar area, and that straight leg raising 
caused pain on the right.  The veteran's reflexes, however, 
were equal and active, and there was no sensory loss noted.  
The pertinent diagnosis was low back strain with questionable 
radiculopathy.  There was no indication in this report that 
these findings were attributed in any way to the veteran's 
fall at the VA hospital the year before.  

The report of the examination of the veteran's spine, 
conducted at that time, indicates that he complained of pain 
and stiffness in the lower back, since the incident that 
occurred at the VA hospital in 1992.  Physical inspection 
revealed that the veteran had mild dorsolumbar scoliosis and 
a 10-degree fixed kyphosis of the thoracic spine, as well as 
lumbosacral tenderness, with tenderness extending midline, up 
to the interscapular area.  Range of motion testing of the 
lumbar spine revealed forward flexion was to 58 degrees, 
extension to 11 degrees, right lateral bending to 18 degrees, 
and left lateral bending to 24 degrees.  Straight leg raising 
was negative on the right and positive to 70 degrees on the 
left.  There was, however, no sciatic tenderness.  X-rays of 
the lumbosacral spine revealed an irregular bone fragment at 
the anterosuperior corner of the L4 vertebral body, with some 
disc space narrowing at L3-4.  These findings were described 
as "strongly suggestive of a limbus vertebra, which is a 
developmental anomaly."  At the same time, the possibility 
of a remote fracture could not be ruled out.  The pertinent 
diagnosis entered following this examination and review of 
these X-ray reports was degenerative lumbar disc disease.  
There was, again, no specific finding by the physician 
examining the veteran, as to whether the veteran's complaints 
and symptoms were related in any way to the fall the veteran 
had experienced at the VA hospital.  

Subsequently dated medical records, in 1993 and 1994, 
continued to show the presence of low back complaints, 
although, in October 1995 VA records, it was noted that the 
veteran was feeling "fine" at that time.  Similarly, 
records dated in 1996 reflect complaints related to abdominal 
discomfort, as opposed to chronic back complaints.  In 
November 1998, the veteran underwent an examination in the 
context of his current appeal.  The report from this 
examination revealed that the veteran complained that, since 
his fall in 1992, he had experienced chronic back pain which 
he felt produced moderate difficulty with all activities, 
including dressing himself, showering, combing his hair, 
ordinary household activities, and driving a car.  He also 
reported his condition prevented him from going to 
restaurants, dancing, or doing any sporting activity.  It was 
subsequently brought out in the interview, however, that the 
veteran had been able to drive himself to the examination, a 
duration of one hour, and that, a day earlier, he had been 
able to change a flat tire on his car.  

Physical inspection revealed that, with the exception of 
slight limitation of right and left lateral movement, the 
veteran had a full range of motion of the lumbar spine, with 
no pain.  The lower extremities had a normal appearance, with 
normal muscle development bilaterally, and deep tendon 
reflexes were described as symmetric and 2+ throughout.  
There was also normal light touch and pinprick sensation, and 
generalized motor and muscle examination revealed no weakness 
or wasting.  The veteran's posture was noted to be normal, 
and he was also observed to be able to bend over and tie his 
shoes with no difficulty.  

X-rays of the lumbar spine taken in association with that 
examination were interpreted as revealing mild degenerative 
disease at L4, with a faint lucency projected over the right 
L3 transverse process, which was thought to represent 
superimposition of shadows.  There was normal mineralization 
present for the veteran's age.  The veteran's diagnosis was 
set forth as follows:

Mild degenerative lumbar disc disease, not caused 
by the veteran's fall from the chair, but rather a 
progressive process.  The onset of the disease at 
the time of the fall is coincidental.  The 
veteran's claims of disability are inconsistent.  
An example of this inconsistency is his statement 
that he is unable to drive, yet he drove one hour 
to come here for evaluation today and he states he 
was able to change a flat tire yesterday.  

After reviewing the foregoing report, the Board requested 
clarification of the remarks regarding the onset of the 
veteran's disc disease, in our July 1999 Remand.  This was 
done because the first sentence in the paragraph quoted 
above, which indicated that the veteran's disc disease was 
not caused by the fall from the chair, appeared inconsistent 
with the second sentence, which seemed to indicate that the 
onset of the disease had occurred at that time.  

In September 1999, a physician reviewed the veteran's 
records, noting that the veteran has complained that he has 
been unable to perform his duties as a commercial fisherman 
since his back injury in 1992, and that he cannot do any 
heavy lifting.  This physician noted, however, that the 
records showed that the veteran had full range of motion of 
the lumbar spine, and that there were no neurological 
deficits.  This physician went on to state as follows: 


The patient's degenerative disk disease is a 
normal progressive process that occurs with aging 
and wear and tear.  The fall did not increase the 
patient's degenerative disk disease.  It is my 
medical opinion after reviewing the prior 
evaluations and the patient's prior X-ray that the 
patient's degenerative disk disease is a normal 
progressive process and had nothing to due with 
the patient's fall.  This is evident by the fact 
that the patient's cervical spine film of August 
17, 1992, read by [a VA physician], revealed loss 
of normal curvature with anterior margin spurring 
at C5 and C6 and narrowing of the joint space 
along with spondylosis of C5 and C6.  These 
degenerative changes were found at the same time 
that the patient had a lumbosacral X-ray showing 
some degenerative changes at L4.  Because the 
patient suffered no trauma to the cervical spine, 
it is clear that the patient's degenerative disk 
disease is of a progressive nature not related to 
the fall.  The patient's X-ray revealed mild 
degenerative changes only in the cervical lumbar 
spine without any evidence of any radiculopathy by 
history.  

Therefore, in conclusion, it is my medical opinion 
that the patient's fall did not exacerbate his 
degenerative disk disease, and it is my opinion 
that the incident at the V.A. did not cause any 
current back pathology and that preexisting back 
pathology was not increased by that trauma.  I do 
not feel that further examination of the patient 
would be indicated since the patient's 
examinations in the past with the same symptoms 
have been negative.  

After reviewing the foregoing evidence, it is the Board's 
conclusion that entitlement to payments under the provisions 
of 38 U.S.C.A. § 1151, for a low back disability claimed to 
have resulted from a fall during VA hospitalization in 1992, 
is not warranted.  While the evidence does show back 
complaints following the veteran's fall in 1992, the 
frequency of these complaints has diminished as the time has 
passed since the fall.  Moreover, all of the medical evidence 
of record which specifically addresses whether the veteran's 
current back pathology is related in any way to this fall 
reflects that there is no relationship between the two.

While the wording of the medical opinion obtained in November 
1998 was somewhat ambiguous, the overall impression made by 
that report suggested that the veteran's complaints were 
exaggerated, or at least were inconsistent with the 
observations made on physical evaluation, and therefore 
suggests that the veteran's theory of entitlement to 
compensation based on additional disability resulting from 
this fall is without medical foundation.  Furthermore, the 
medical opinion obtained in September 1999 clearly sets forth 
the conclusion that the veteran's low back disability, 
degenerative disk disease, had nothing to do with the 
veteran's fall, and that it was not exacerbated by the fall.  

In view of the medical opinions holding that the veteran did 
not incur additional disability as a result of the fall from 
a chair that occurred while he was hospitalized at a VA 
facility in 1992, the claim for compensation, under the 
provisions of 38 U.S.C.A. § 1151, arising from that fall must 
be denied.  As discussed above, there is no medical evidence 
which establishes an etiological relationship between the 
fall and any permanent disability of the back.

In reaching this decision, the Board is mindful of the 
veteran's contention regarding the cause of his current back 
problems, and its relationship to his fall at the VA hospital 
in 1992.  The veteran's mere assertion of his view as to 
cause-and-effect, however, does not serve to establish his 
view as fact, since he is not shown to possess any particular 
medical expertise and, thus, he is not competent to establish 
a relationship between any VA treatment and his current 
disability.  See Tirpak v. Derwinski, 2 Vet.App. 609 (1992), 
and Lathan v. Brown, 7 Vet.App. 359 (1995).  See also Routen 
v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).


Accordingly, the veteran's contentions may not be used to 
establish his entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151, and, based upon the 
preponderance of the medical evidence, his appeal is denied.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
disability claimed to have arisen from a fall during a VA 
hospitalization from July 28, 1992, to September 3, 1992, is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

